Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 9-10 and 13-22 were previously cancelled, no claims have been newly cancelled, claim 1 was previously amended, the disclosure has not been further amended, and no new claims have been added as per the response filed November 20, 2020.  No additional or supplemental Information Disclosure Statements (0 IDS) have been filed as of the date of this office action. A search report developed at the USPTO by STIC is now of record and was reviewed prior to development of this Office action.  
Claims 1-8 and 11-12 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action: 
    “A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.”  
s 1-8 and 11-12 are rejected under 35 U.S.C. §103 as being unpatentable over Petkov et al. (PTO-892 ref. R) in view of Secades et al. (PTO-892 ref. S) and further in view of Rogers (Britannica entry for Norepinephrine, PTO-892 ref. T), and Pugh et al. (PTO-892 ref. U), and further in view of Wurtman et al. ‘670 (PTO-892 ref. C; US 2007/0004670), and Maletto et al. ‘696 (PTO-892 ref. D; US 2007/0248696).  
The instant claims are directed to the administration of an effective amount of CDP-choline (aka “citicoline”) to enhance the “for improving motor speed and control of a hand or finger of a healthy human subject” (newly added claim terminology has been underlined).
Petkov et al. discloses at page 593, column 2, that the administration of CDP-choline in both humans and rats causes an increase in the release of noradrenaline and an increase in the excretion of MHPG, a metabolite generated following the release of noradrenaline (aka norepinephrine), wherein the release of norepinephrine is well known in the art to cause the “fight or flight” response.    
Petkov et al. does not expressly disclose that the effects of CDP-choline administration are limited to “healthy human subjects.”
Secades et al, discloses in its Abstract that following administration CDP-choline is quickly metabolized to generate cytidine and choline, compounds that subsequently cause an increase in the noradrenaline levels in the central nervous system, effectively confirming the disclosure in Petkov et al. 
Rogers discloses in its Abstract that norepinephrine (aka noradrenaline) causes an increase in the rate and force of muscle contractions.  
Pugh et al. confirms the disclosure of Rogers of the effects of norepinephrine release in vivo but was published in the year 2000.  
Wurtman et al. ‘670 at paragraphs [0047], [0302], and [0303] has disclosed that administration of CDP-choline (aka citicoline) to a healthy human subject “… improves the spatial and/or cognitive memory and intelligence in healthy subject’s performance.”  
Maletto et al. ‘696 at paragraphs [0022] to [0025] has disclosed that the administration of CDP-choline causes “neuromuscular facilitation” that includes “improved motor performance” in a test mammal.  
Petkov et al. because each additional reference has disclosed in more detail the known medicinal effects of CDP-choline administration, particularly the increase in the rate and force of muscle contractions specifically disclosed in the Rogers reference and the improved motor performance and coordination in the Maletto et al. ‘696 reference, an enhancement that Wurtman et al. ‘670 discloses occurs in healthy mammalian hosts.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the instant references because each reference discloses medicinal effects of CDP-choline and its chemical component parts following administration as well as the subsequent effects of other compounds generated internally and spontaneously following the administration of CDP-choline, particularly the “fight or flight” effect on muscle activity in a host.  
Therefore, the instant claimed method of improving the physical performance of fingers and/or hands would have been obvious to one of ordinary skill in the art having the above-cited references before him before the effective filing date of the claimed invention.  
Applicant’s arguments filed November 20, 2020 have been fully considered but they are not persuasive.  
The instant rejection has been amended slightly to improve clarity.  
Applicant’s arguments in response begin at the top of page 3 and continue for 90 lines ending at page 6, and ending before the term “Conclusion.”  
Applicant has admitted at page 3, lines 11-12 of the instant response, that “Maletto et al. discloses that CDP-choline can be used to improve the motor performance of a mammal,” an admission that appears to include the limitation of instant claim 1 that reads “…for improving motor speed and control of a hand or finger of a healthy human subject.”  
Additionally, in the instant response applicant states in part at page 5 in lines 69-70 that “as disclosed in Rogers, norepinephrine ‘acts to increase the force of muscle contractions.’”  
And at page 3, lines 15-16 applicant states that “Maletto et al. is directed to a different mechanism of CDP-choline than the remaining references.”  The mechanisms referred to are different, but appear to produce the same effect whether the effect is caused by CDP-choline administration itself, or the effect of CDP-choline-administration-caused norepinephrine generation of the fight or flight effect, or the combination thereof.  The overall effect has been found to overlap with, and to render obvious, the instant claimed effect.  Therefore, examiner concludes that the combination of the references now of record remains appropriate, and that for these reasons the instant rejection is properly maintained.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
05/02/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600